TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00745-CV



                                   Charles N. Draper, Appellant

                                                   v.

     Greg Guernsey, in his Official Capacity as Director of Planning and Development
        Watershed Protection Review Department; and City of Austin, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
        NO. D-1-GN-13-000778, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                In this cause, Charles N. Draper, pro se, has timely appealed a final judgment, signed

on October 18, 2016, granting summary judgment against claims he had asserted against the

appellees. Draper has now filed a “Trial Court Past-Due Notice Finding of Fact and Conclusion of

Law, and Notice of Appellant’s Brief,” the chief focus of which is to complain that the district court

is refusing to make findings of fact and conclusions of law regarding its summary-judgment ruling.

Draper further seeks “permission” to appeal the district court’s refusal to make findings and

conclusions. We will dismiss this request as moot because no such “permission” is necessary in this

appeal from a final judgment. We will instead treat Draper’s request as a supplement to his notice

of appeal giving specific notice of his intent to challenge the district court’s refusal to make findings

and conclusions.
                 Draper also gives “notice” that he intends to file his appellant’s brief within

ninety days after the date he filed his notice of appeal, which would be February 1, 2017. Treating

this “notice” as a motion to extend Draper’s deadline to file his appellant’s brief until February 1,

which would amount to an extension of roughly 45 days beyond the general 30-day deadline,1 we

grant the extension.

                 We emphasize, however, that none of these rulings should be construed as endorsing

Draper’s premise that he is entitled to findings of fact and conclusions of law in this summary-

judgment case.

                 It is ordered on November 30, 2016.



Before Justices Puryear, Pemberton, and Bourland




       1
          The clerk’s record was filed on November 15, 2016, and no reporter’s record was
requested, so the general thirty-day deadline would be December 15. See Tex. R. App. P. 38.6(a).

                                                 2